     Case 1:19-cv-00025-HSO-RPM Document 26 Filed 08/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

BELINDA A. HAGER                         §                            PLAINTIFF
                                         §
v.                                       §         Civil No.: 1:19cv25-HSO-RPM
                                         §
KILOLO KIJAKAZI,                         §
ACTING COMMISSIONER                      §
COMMISSIONER OF                          §                          DEFENDANT
SOCIAL SECURITY                          §

                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Order granting the Unopposed Motion [24] to

Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g), and remanding this civil

action, the Court hereby enters judgment, pursuant to Federal Rule of Civil

Procedure 58.

      IT IS, THEREFORE ORDERED AND ADJUDGED that, this civil action

is DISMISSED.

      SO ORDERED AND ADJUDGED, this the 10th day of August, 2021.



                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
